HENNESSY, J.,
concurring. While I do not disagree with the majority on parts II and III of its decision, I write separately to state that I would reverse the judgment of the trial court on the ground that the state unconstitutionally injected the issue of the defendant’s religious beliefs into the case during cross-examination. The majority has sufficiently set forth the pertinent facts.
The defendant seeks review of this unpreserved claim ■under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989).1 The state contends pursuant to the first prong *217of Golding, that the defendant did not establish an adequate record for review. In support of their contention, the state claims that because the record reflects neither the size of the Bible nor the manner in which the defendant displayed the Bible before the jury, if at all, it is impossible to determine whether his carrying a Bible to the witness stand was motivated by sincere religious sentiment or was intended to have the jury view the defendant favorably as a religious person unlikely to have committed the act with which he was charged. The state argues, therefore, that it is impossible to characterize the state’s questions as either clearly evidentiary or arguably constitutional. The defendant claims that the transcript of the questions asked and the responses given presents an adequate record to determine whether this claim is of constitutional or evidentiary nature. I conclude that the record is adequate to make this determination, and, therefore, conclude that the first prong of Golding is satisfied.
The second prong of Golding is also satisfied. A defendant’s religious beliefs are generally not a proper subject of cross-examination for the purpose of impeaching credibility. Such an inquiry is ordinarily irrelevant to the issues at hand, inflammatory and unduly prejudicial. State v. Heinz, 3 Conn. App. 80, 94, 485 A.2d 1321 (1984). Our Supreme Court has warned the state “that it must exercise caution when exploring lines of questioning that implicate religious belief. The state should avoid any inquiry into or reference to religious belief or practices unless the nature of the case makes religious belief an unavoidable issue.” State v. Jones, 205 Conn. 723, 740, 535 A.2d 808 (1988). “This general prohibition against cross-examination on one’s *218religious beliefs is not absolute, however. Such cross-examination is permissible, in the court’s discretion, if it is relevant to the substantive issues of the case and if its relevance outweighs any prejudicial effect and the privacy interest of the witness. . . . Furthermore, cross-examination about religious beliefs is proper if the topic was raised on direct examination, even if it would otherwise be inadmissible.” (Citations omitted.) State v. Heinz, supra, 94-95.
The record reveals that the state intended to attack the defendant’s credibility through the use of religion. It is evident from the record that the questioning was neither relevant to an issue in the case nor relevant to the direct examination of the defendant. Therefore, the possibility that these questions, pertaining to the defendant’s religious beliefs, deprived the defendant of a fair trial is of a constitutional magnitude. State v. Jones, supra, 205 Conn. 738-39.
Next, I address the third prong of Golding. Our case law allows certain questions related to religion if the defendant has put them into issue during his direct testimony or they are related to the case. In this case, the state failed to establish that its questions related to the defendant’s direct testimony or were part of the case. The assistant state’s attorney should have clarified the record by objecting to any claimed improper use of the Bible or by requesting that the record reflect the manner of any alleged display of the Bible by the defendant during direct examination. Furthermore, the state had the opportunity to question the defendant during cross-examination about the size and display, if any, of the Bible but chose not to do so. Nothing in the record indicates that the Bible was visible to the jury during direct examination. By failing to establish that the defendant had put the Bible at issue during his direct testimony, the state cannot escape the conclusion *219that it was using the fact that the defendant carried a Bible for the sole purpose of attacking his credibility.
In State v. Jones, supra, 205 Conn. 739, our Supreme Court held that it was not improper for the trial court to allow the state to ask defense alibi witnesses on cross-examination whether they had ever reported their alibi evidence to a person in a position of authority, such as a police officer, clergyman or pastor. The court held that while this type of questioning referring to church officials implicated constitutional rights, it was not improper because “the state’s questions may reasonably be construed as designed to elicit whether these witnesses had reported their alibi evidence to a person in a position of authority before the trial rather than to discredit these witnesses by calling attention to their religious affiliations or lack thereof.” Id., 736-37.
This court has also recognized a general prohibition against cross-examination on one’s religious beliefs. State v. Heinz, supra, 3 Conn. App. 94. In Heinz, this court reviewed the exclusion of prosecution witness’ testimony concerning religious beliefs. Id., 93. The witness had testified on direct examination as to her opinion of whether certain conduct was obscene. Id., 94. We held that the trial court had improperly excluded this testimony because the witness’ religion was relevant to her direct testimony and intertwined with the substantive issues in the case. Id., 95-96.
In this case, the questions standing alone clearly establish that the state used the Bible to attack the defendant’s credibility — a practice condemned by this court and our Supreme Court. State v. Jones, supra, 205 Conn. 740; State v. Heinz, supra, 3 Conn. App. 94-95. I agree with the state that if the defendant had earned the Bible to the stand in an obvious manner and displayed it in a way designed to influence the jury and strengthen his credibility, the state could cross-*220examine the defendant about his religious practice of carrying a Bible. There, the topic would have been raised on direct examination. State v. Heinz, supra, 95. Cross-examination under those circumstances would be evidentiary and would not rise to the constitutional level required by the second prong of Golding.
The record, however, is clear that the state’s questions centered on the issue of religion and the defendant’s religious beliefs for the sole purpose of attacking the defendant’s credibility. The questions were improper, and under the circumstances of this case, deprived the defendant of a fair trial. See People v. Hall, 391 Mich. 175, 215 N.W.2d 166 (1974); State v. Kimbrell, 320 N.C. 762, 360 S.E.2d 691 (1987). I would conclude that a constitutional violation clearly exists, and that the violation clearly deprived the defendant of a fair trial.
Having determined that the first three prongs are satisfied, I address the fourth prong of Golding, whether “if subject to harmless error analysis, the state has failed to demonstrate harmlessness of the alleged constitutional violation beyond a reasonable doubt.” State v. Golding, supra, 213 Conn. 240. The state’s questions relating to the Bible attacked the defendant’s credibility on the basis of his religious beliefs. Because the defendant’s credibility was a central issue in this case, the state’s improper questions necessarily affected the defendant’s opportunity for a fair trial. In light of the inflammatory and prejudicial nature of these questions and the state’s failure to establish that they were unavoidable, I would conclude that the state’s questions regarding the Bible were not harmless and the defendant was deprived of a fair trial. See People v. Hall, supra, 391 Mich. 175; State v. Kimbrell, supra, 320 N.C. 762.
Accordingly, I would reverse the judgment of the trial court and remand the case for a new trial on the ground *221that the state improperly injected the defendant’s religious beliefs into the case in its cross-examination of the defendant.

 A defendant may prevail on a claim of constitutional error not properly preserved at trial only if all of the following conditions are met: (1) the record is adequate to review the claim; (2) the claim is of constitutional magnitude alleging the violation of a fundamental right; (3) the alleged constitutional violation clearly exists and clearly deprived the defendant of *217a fair trial; and (4) if subject to harmless error analysis, the state has failed to demonstrate harmlessness of the alleged constitutional violation beyond a reasonable doubt. State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989).